Cohn, J.
(dissenting). There is ample evidence to sustain the finding of the State Liquor Authority that petitioner knowingly employed a convicted vagrant, Angelo Gonzalez, contrary to the express provisions of subdivision 2 of section 102 of the Alcoholic Beverage Control Law.
Petitioner cannot be heard to say that she did not knowingly violate the law since concededly she had been told of the vagrancy conviction of Angelo Gonzalez and she admits that she continued his employment thereafter.
The question as to the refusal of respondents to issue a renewal license was not properly before the Special Term. One of the reasons assigned by respondents for their refusal to renew was that the license for the prior year had been cancelled.
The order canceling the license was made by the respondents following a hearing as required by section 119 of the Alcoholic *468Beverage Control Law. Section 1296 of the Civil Practice Act provides that where the determination was made as a result of a hearing held, and at which evidence was taken, pursuant to statutory direction, the court shall make an order directing that the proceedings be transferred for disposition to a term of the Appellate Division held within the judicial department embracing the county in which the proceeding is instituted.
Until the respondents’ order canceling the petitioner’s license was initially reviewed by this court as required by the above-mentioned statutory provisions and annulled, the court at Special Term could not rule that the respondents’ refusal to issue a renewal license was arbitrary. To do so would necessarily entail a review of the respondents’ order canceling the license. As such review had to be made by this court in the first instance, the Special Term was in no position to entertain the branch of the application to compel the issuance of the renewal license.
The order should be reversed in all respects and the petition dismissed.
Guennon and Shientag, JJ., concur with Peck, P. J. 5 Cohn, J., dissents in opinion in which Dore, J., concurs.
Order affirmed, with $20 costs and disbursements to the petitioner-respondent.